Citation Nr: 1807418	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-16 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to March 1969.  During his period of service, the Veteran earned the National Defense Service Medal, Bronze Star Medal, Combat Infantry Badge, Vietnam Campaign Medal, Vietnam Service Medal, two Overseas Bars, Army Commendation Medal, and Sharpshooter Badge (M-14).

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied entitlement to service connection for bilateral loss and tinnitus. 

In his May 2014 substantive appeal, the Veteran indicated that he wished to have a Board hearing at a local VA office.  However, in an August 2016 correspondence, the Veteran indicated that he wished to withdraw this request for a Board hearing.  Accordingly, the Board will proceed with adjudicating the Veteran's appeal.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss is likely the result of his active service.

2.  The Veteran's currently diagnosed tinnitus is likely the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection are met for bilateral hearing loss.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection are met for tinnitus.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, both sensorineural hearing loss and tinnitus are "chronic diseases" as they are "organic diseases of the nervous system."  See id.; see also Fountain v. McDonald, 27 Vet. App. 258, 264 (2015).  



I.  Hearing Loss

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz), and the threshold for normal hearing is from 0 to 20 dB.  Higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 156 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

With respect to the first element of service connection, a current diagnosis, the Veteran underwent a VA hearing loss examination in February 2011, which diagnosed bilateral sensorineural hearing loss.  Hearing loss exceeded 40 decibels at 3000 Hertz and 4000 Hz in the left ear, and at 4000 Hz in the right ear.  Thus, the current disability criterion for service connection for bilateral hearing loss is met.  See 38 C.F.R. § 3.385; Shedden, supra.

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  The Veteran's DD-214 shows that his military occupational specialty (MOS) was Light Weapons Infantryman during service.  The Veteran has reported that he was exposed to loud noises from small arms, grenades, artillery, and mortars.  The Veteran further reported that ear protection was worn only in basic training.  The Board finds there was exposure to noise during service, giving due consideration to the places, types, and circumstances of a Veteran's service as shown by his service records.  See 38 U.S.C. § 1154(a).  As such, the Veteran has satisfied the second element for service-connection for bilateral hearing loss and tinnitus.  See Shedden, supra.

As to the third element of service connection, it must be determined whether the Veteran's current bilateral hearing loss is related to service.

As noted above, the Veteran underwent a VA hearing loss examination in February 2011.  The examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus was caused by or a result of in-service noise exposure, as the Veteran's service treatment records revealed normal hearing bilaterally upon entrance and separation.  However, the examiner did not address the apparent decrease in hearing acuity at 1000Hz, 2000Hz, and 4000Hz from entrance to separation and whether this may provide the basis for a medical nexus between the Veteran's service and his current hearing loss, notwithstanding the lack of hearing loss for VA purposes at separation.  This weakens the probative value of the opinion.  See Hensley, supra.  

The Board notes that the hearing loss claim could be remanded for a new VA opinion that addresses the Veteran's change in hearing during service.  However, in light of the decrease in hearing acuity in service, the Veteran's lay assertions as to hearing loss post service, and the limited probative value of the negative opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is related to his military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  The benefit-of-the-doubt will be conferred in the Veteran's favor and remand is not necessary.  

The claim for service connection for bilateral hearing loss is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Tinnitus

The Board also concludes that service connection for tinnitus is warranted.

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran has reported that he currently experiences tinnitus, and that he began experiencing constant tinnitus in service and that it continued since that time.  The Veteran is competent to describe what he experienced in service.  38 C.F.R. § 3.159(a)(2).  The Board also finds the Veteran's statements with respect to the onset and continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Veteran has provided competent and credible evidence sufficient to satisfy all three elements of service connection.  See Shedden and Fountain, both supra.

The Board acknowledges that the February 2011 VA examiner provided a negative nexus medical opinion, indicating that the onset of the Veteran's tinnitus did not occur for many years following military service.  However, in light of the Veteran's credible statements, the Board finds that the evidence for and against the claim is at least in equipoise as to whether the Veteran's current tinnitus is related to service, and he is thus entitled to the benefit of the doubt.  See 38 U.S.C. § 5107(b).

After resolving all reasonable doubt in his favor, service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(b); Fountain, 27 Vet. App. at 271.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


